Citation Nr: 0106424	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  99-08 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
left ear.  

2.  Entitlement to service connection for temporomandibular 
joint (TMJ) syndrome, claimed as a jaw and neck disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty in the Marine Corps from 
March 1987 to March 1997.  (He also had prior active service 
totaling 16 years, 6 months, and 19 days.)  

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1998 RO decision which denied the veteran's 
claims for service connection for hearing loss in the left 
ear, and for TMJ syndrome claimed as a jaw and neck disorder.  

(The veteran also appealed a January 1998 RO decision denying 
service connection for a disability claimed as numbness and 
tingling of the left hand, but in an August 1999 decision the 
RO granted service connection for left cubital tunnel 
syndrome.  Thus, such issue is no longer on appeal.)  

The veteran requested a hearing before a member of the Board 
in Washington, D.C., but he canceled a hearing scheduled in 
September 2000.  The case is now returned to the Board for 
appellate review.  

The Board notes that the TMJ issue will be the subject of the 
remand which follows the decision on the left ear hearing 
loss issue below.  


FINDING OF FACT

The veteran does not currently have a left ear hearing loss 
disability.  


CONCLUSION OF LAW

Claimed left ear hearing loss was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.385 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from March 1987 to March 
1997, with a prior period of active service of 16 years, 6 
months, and 19 days.  It appears he had continuous active 
service from August 1970 to March 1997, at the end of which 
he was placed on the Temporary Disability Retired List 
(TDRL).  

The service medical records show that a November 1982 
audiologic examination indicated the following pure tone 
thresholds, in decibels, at 500, 1000, 2000, 3000, 4000, and 
6000 Hertz:  5, 5, 5, 5, 15, and 35 in the left ear.  A June 
1996 audiologic examination indicated the following pure tone 
thresholds, in decibels, at the same Hertz:  5, 10, 5, 15, 
35, and 60 in the left ear.  This examination was conducted 
again in June 1996 after a minimum of 15 hours, noise free, 
had passed with the following results:  5, 10, 5, 15, 30, and 
65 in the left ear.  A third follow-up examination was 
conducted in August 1996, after a minimum of 40 hours, noise 
free, had passed with regard to the previous examination with 
the following results:  10, 20, 5, 10, 30, and 70 in the left 
ear.  An October 1996 audiologic examination indicated the 
following pure tone thresholds, in decibels, at 500, 1000, 
2000, 3000, 4000, and 6000 Hertz:  0, 10, 5, 20, 25, and 60 
in the left ear.  The diagnosis was high frequency 
sensorineural hearing loss, probably secondary to noise.  The 
veteran was discharged from service in March 1997.  

Medical records from Portsmouth Naval Medical Center and 
Sewells Point dated from April 1997 to September 1997 do not 
show any complaints, clinical findings, or treatment for 
hearing loss in the left ear.  

On a July 1997 VA general medical examination, the veteran 
complained of hearing loss.  A physical examination of his 
ears was normal.  The diagnosis was hearing loss.  

On an August 1997 VA audiologic examination, the veteran 
complained of high frequency hearing loss.  He reported he 
was exposed to noise from weapons and aircraft in the 
service. An audiologic evaluation indicated the following 
left ear pure tone thresholds, in decibels, at 500, 1000, 
2000, 3000, and 4000 Hertz:  0, 5, 10, 15, and 20.  The 
Maryland CNC word list was 96 percent in the left ear.  The 
audiologic test results indicate a moderate to severe left 
ear hearing loss at 6000 and 8000 Hertz (the pure tone 
thresholds, in decibels, at such levels were not reported).  

In a January 1998 decision, the RO denied service connection 
for hearing loss in the left ear.  (Also in the decision, the 
RO granted service connection for right ear hearing loss.)

On an October 1998 medical report of a TDRL physical 
examination at the Portsmouth Naval Medical Center, the 
veteran was diagnosed with high frequency hearing loss 
("occupational" hearing loss).  An audiologic evaluation 
indicated the following pure tone thresholds, in decibels, at 
500, 1000, 2000, 3000, 4000, and 6000 Hertz:  5, 15, 10, 15, 
35, and 60 in the left ear. 

II.  Analysis

The Board is satisfied that all relevant evidence has been 
properly developed with respect to the veteran's claim for 
service connection for hearing loss in the left ear, and no 
further VA assistance is required to comply with the duty to 
assist.  38 U.S.C.A. § 5103A, as added by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including sensorineural hearing loss, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

The veteran claims service connection for hearing loss in the 
left ear.  One of the requirements for service connection is 
that the claimed disability currently exists.  Degmetich v. 
Brown, 104 F.3d 1328 (1997).  A diagnosis of a condition must 
be made by competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In this case, the service medical records show that, although 
there was a diagnosis of high frequency sensorineural hearing 
loss in October 1996, a left ear hearing loss disability 
under the standards of 38 C.F.R. § 3.385 was not present 
during military service.  He was discharged from service in 
March 1997.  Post-service records show the veteran was 
diagnosed at a VA audiology examination in August 1997 with 
moderate to severe left ear hearing loss in the high 
frequencies (i.e., 6000 and 8000 Hertz).  However, the 
clinical findings on the evaluation do not meet the criteria 
of 38 C.F.R. § 3.385 regarding the existence of a hearing 
loss disability for VA purposes.  Similarly, on an audiologic 
evaluation conducted by Portsmouth Naval Medical Center in 
October 1998, the veteran was diagnosed with high frequency 
hearing loss, but the clinical findings on the evaluation do 
not show a left ear hearing loss disability under the 
standards of 38 C.F.R. § 3.385.  There is no subsequent 
medical evidence to suggest any left ear hearing disability 
under the standards of 38 C.F.R. § 3.385.  

A current hearing loss disability under the standards of 
38 C.F.R. § 3.385 is an essential requirement for service 
connection.  See Ledford v. Derwinski, 3 Vet.App. 87 (1992).  
As a left ear hearing loss disability (as defined under the 
regulation) is not currently shown, service connection is not 
in order.  

The preponderance of the evidence is against the claim for 
service connection for hearing loss in the left ear.  Thus, 
the benefit of the doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for hearing loss in the left ear is 
denied.  


REMAND

As to the remaining issue of service connection for TMJ 
syndrome, claimed as a jaw and neck disorder, the Board notes 
that further development is warranted.  

In its January 1998 decision, the RO denied the claim for 
service connection for TMJ syndrome, claimed as a jaw and 
neck disorder, on the basis that it was not well grounded.  
However, during the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which 
among other things eliminates the concept of a well-grounded 
claim and redefines the obligations of the VA with respect to 
the duty to assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  Id.  
Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

Service medical records include a January 1980 notation of 
TMJ syndrome.  There are no other service records of such 
condition, and the veteran was released from active duty in 
March 1997.  At a VA examination in July 1997, the veteran 
gave a history of TMJ locking which required manual reduction 
by himself, and he reportedly had had a dental evaluation.  
It is unclear to the Board as to when such dental evaluation 
occurred.  In any event, the July 1997 VA examination 
reported, under objective findings, "TMJ functioning well 
today."  Yet one of the listed diagnoses at the examination 
was TMJ syndrome.  In short, there were no reported abnormal 
findings to support the diagnosis.  Under the circumstances 
of this case, the duty to assist requires that an effort be 
made to obtain any additional post-service records of the 
claimed condition, and that the veteran undergo another VA 
examination.

Accordingly, this issue is REMANDED for the following action:

1.  The RO should have the veteran 
identify (names, addresses, dates) all 
sources of VA or non-VA examination and 
treatment for TMJ syndrome, claimed as a 
jaw or neck disorder, since his March 1997 
release from active duty.  The RO should 
then obtain copies of the related medical 
records which are not already on file.

2.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the existence and etiology of 
any TMJ syndrome, claimed as a jaw or neck 
disorder.  The claims folder should be 
provided to and reviewed by the examiner.  
Any diagnosis of TMJ syndrome must be 
supported by objective findings.  If TMJ 
syndrome is diagnosed, the doctor should 
provide a medical opinion, with full 
rationale, as to whether it is 
etiologically related to findings shown in 
service.

3.  The RO should ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's claim for service connection 
for TMJ syndrome, claimed as a jaw and 
neck disorder.  For further guidance on 
the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
subsequent regulations and VA and court 
instructions on the subject.  

4.  Thereafter, the RO should review the 
claim for service connection for TMJ 
syndrome, claimed as a jaw and neck 
disorder.  If the claim remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 



